Citation Nr: 1025558	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent and a 
rating in excess of 20 percent after July 22, 2009 for a service 
connected right knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Veteran presented testimony at a Travel Board 
Hearing chaired by the undersigned Veterans Law Judge in May 
2008.  A transcript of the hearing is associated with the 
Veteran's claims folder.  The Board remanded this appeal in 
January 2009 to obtain outstanding medical records and afford the 
Veteran an opportunity to attend a VA orthopedic examination.  
The necessary development actions have been completed and the 
case is ready for appellate review.  

In April 2010, the RO increased the Veteran's right knee 
disability rating from 10 percent to 20 percent, effective July 
22, 2009.  However, as the rating action during the pendency of 
this appeal does not represent a total grant of benefits, the 
claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  Prior to July 22, 2009, the Veteran's right knee disability 
was not productive of a limitation of extension to 15 degrees or 
compensable limitation of flexion; instability or subluxation was 
not demonstrated.

2.  Following July 22, 2009, the Veteran's right knee disability 
was productive of a 15 degree limitation of extension, but not 
productive a compensable limitation of flexion; instability or 
subluxation was not demonstrated.





CONCLUSIONS OF LAW

1.  Prior to July 22, 2009, the criteria for a 10 percent rating, 
but no higher, were met for the Veteran's service connected right 
knee disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  Following July 22, 2009, the criteria for a 20 percent 
rating, but no higher, were met for the Veteran's service 
connected right knee disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  

Because the Veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection.  The 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In this case, the appealed February 2004 RO rating decision 
granted service connection for a right knee disability and 
assigned a 10 percent rating pursuant to Diagnostic Code 5010 
effective January 30, 2004.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  At that time the medical record included X-rays showing 
mild degenerative arthritis of the right knee.  In July 2009, the 
RO increased the rating from 10 to 20 percent, effective July 22, 
2009, pursuant to Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by X-ray findings will be rated as 
degenerative arthritis.  See id.  Diagnostic Code 5003 provides 
that degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings, 
will not be combined with ratings based on limitation of motion, 
nor will they be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.    

For the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45 (2009).  
Because only one joint is involved, the 20 percent rating for 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, in 
Diagnostic Code 5003, would not apply in this case.  

Instead, consideration is given to whether a compensable rating 
is supported under either Diagnostic Code 5260 or 5261, or both, 
for limitation of flexion or extension, respectively.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments associated 
with a Veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the same 
manifestation.); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) (A 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998) (For a knee disability 
rated under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation of 
motion under DC 5260 or DC 5261 need not be compensable but must 
at least meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.).   

The Board must consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate evaluation 
for a disability using the limitation of motion diagnostic codes.  
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints of 
pain, fatigability, etc., shall be considered when put forth by a 
Veteran.  In accordance, the Veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion Diagnostic Codes.  

Diagnostic Code 5260 provides ratings for limitation of flexion 
of 0 percent to 60 degrees, 10 percent to 45 degrees, 20 percent 
to 30 degrees, and 30 percent to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  In this case, flexion of the right knee 
was reported as being limited to 140 degrees at the March 2007 VA 
examination and 130 degrees at the July 2009 VA examination.  The 
examiner conducting the July 2009 VA examination noted mild pain 
at the maximum flexion point.  Notwithstanding, a compensable 
rating on the basis of flexion using Diagnostic Code 5260 is not 
supported by the evidence.  See id.

Diagnostic Code 5261 provides ratings for limitation of extension 
of 0 percent to 5 degrees, 10 percent to 10 degrees, 20 percent 
to 15 degrees, 30 percent to 20 degrees, 40 percent to 30 
degrees, and 50 percent to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The March 2007 VA examination report 
showed that the Veteran had an extension of the right knee to 0 
degrees.  At the July 2009 VA examination, the Veteran's 
extension of the right knee was limited to 15 degrees.  
Thus, on July 22, 2009, the medical evidence confirmed that the 
Veteran's right knee disability approximated the criteria for a 
20 percent rating pursuant to Diagnostic Code 5261.  See id. 

Additionally, as discussed in VAOPGCPREC 23-97, referred to 
above, Diagnostic Code 5257 may also be a basis for assignment of 
a separate, compensable rating.  Diagnostic Code 5257, other 
impairment of the knee, recurrent subluxation or lateral 
instability, assigns a 10 percent rating when slight, a 20 
percent rating when moderate, and a 30 percent rating when 
severe.  In this case, the March 2007 VA examination report did 
not reference any right knee subluxation, locking pain, joint 
effusion, or crepitus.  No abnormalities were noted during 
testing.  The clinical findings at the July 2009 VA examination 
showed that McMurray testing of the right knee was normal.  The 
examiner did not note any complaints or findings regarding 
subluxation or instability of the right knee.  The Board 
concludes that the evidence does not support assignment of a 
separate, compensable rating on the basis of other impairment of 
the knee, recurrent subluxation or lateral instability, under 
Diagnostic Code 5257.   

The record shows that the Veteran filed a claim for entitlement 
to total disability based upon individual unemployability (TDIU).  
The RO last adjudicated this claim in a May 2007 Statement of the 
Case.  The Veteran did not perfect an appeal regarding this 
issue, and thus, it is not for present consideration.  See Rice 
v. Shinseki,  22 Vet. App. 447 (2009).

Additionally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected right knee 
disability should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there is 
also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  In the absence of an unusual disability 
picture such as one involving marked interference with employment 
or frequent hospitalization, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In summary, the Board finds that the Veteran's right knee 
disability most closely approximates the criteria for the present 
ratings of 10 percent prior to July 22, 2009 and 20 percent after 
July 22, 2009.  The claim for an increased rating is denied.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257, 5260, 5261.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2003 letter, 
prior to the date of the issuance of the appealed February 2004 
rating decision.  In June 2006, VA provided notice concerning how 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  While this letter was furnished after the issuance of 
the appealed rating decision, the appeal was subsequently 
readjudicated in a Supplemental Statement of the Case issued in 
January 2007.  This course of corrective action fulfills VA's 
notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

The record must show compliance with prior remand instructions 
issued by the Board or Courts.  See Stegall v. West, 11 Vet. App. 
268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In 
January 2009, the Board remanded the appeal to obtain outstanding 
medical records and to provide the Veteran an updated VA 
orthopedic examination.  VA treatment records through February 
2009 are included in the record.  The RO/AMC sent the Veteran a 
March 2009 letter requesting that he identify private care 
providers, but the Veteran did not respond to this letter.  A 
July 2009 VA orthopedic examination report is associated with the 
record.  The Board finds that the current record complies with 
the January 2009 Board remand instructions.  Id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the right knee disability described by the 
Veteran.  Additionally, the Veteran was afforded VA examinations 
in March 2007 and July 2009 that were fully adequate for the 
purposes of adjudication.  The VA examination reports reflect 
interviews of the Veteran, physical examinations, and medical 
opinions by appropriately qualified healthcare providers.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating in excess of 10 percent prior to July 22, 2009 and in 
excess of 20 percent after July 22, 2009 for a service connected 
right knee disability is denied. 


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


